DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 08/26/2022 has been entered. 

Response to Arguments

Applicant's submission filed 08/26/2022 has been fully considered.  Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant's arguments with respect to the double patenting rejection of record is persuasive.  The rejection has been withdrawn because a terminal disclaimer has been filed. However, upon further consideration, new grounds of rejection are made in view of newly found prior art references.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Terminal Disclaimer

The terminal disclaimer filed on 07/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,716,868 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 22, 23, 25 – 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nanni et al. (from IDS; 2014 Clin. Genitourin. Cancer 12: 106-110; “Nanni”) in view of Husarik et al. (from IDS; 2008 Eur. J. Nucl. Med. Mol. Imaging 35: 253-263; “Husarik”) and Beyer et al. (from IDS; 2004 J. Nucl. Med. 45 Suppl 1: 25S-35S; “Beyer”).
Nanni teaches a method of detecting recurrent and metastatic prostate tumors in a patient, the method comprising the following steps: administering anti-1-amino-3-18F-fluorocyclobutane-1-carboxylic acid (['°F]-FACBC) to the patient; and imaging the patient on a positron emission tomography/computed tomography (PET/CT) scanner to obtain PET and CT images in a single step (Abstract; p 107, left col, In 3-5; p 107, right col, last para; p 109, right col; and Fig. 1).  Nanni further teaches that the patient fasts for 4 hours prior to administration of the [18F]-FACBC, that the administration is via intravenous injection, and that the injection amount is 370 MBq (p 107, right col, last ¶).  The uptake time is 3 minutes for the [18F]-FACBC, and then the images are acquired (p 107, right col, last ¶).  The field of view includes the skull to mid-femurs (p 107, right col, last ¶).
Although Nanni teaches imaging via a PET scanner, Nanni does not explicitly exemplify administering a second dose of [18F]-FACBC and obtaining a second PET scan image of the patient, e.g. between 1 month and 1 year, after administering the first dose of [18F]-FACBC and obtaining the first PET scan image, and making comparisons between the images, as required by instant claim 1.  
Husarik teaches a method of detecting recurrent and metastatic tumors in a patient, the method comprising administering an 18F-labeled tracer to the patient and imaging the patient on a PET/CT scanner (p 257, left col; and Fig. 1).  The tracer is administered intravenously into the right arm (p 257, left col; and Fig. 1).  Husarik further teaches a method of monitoring the recurrent and metastatic prostate tumors in the patient to stage and restage the disease, the method comprising administering a first dose of the 18F-labeled tracer to the patient and imaging the patient on a PET/CT scanner to obtain a first PET scan image of the patient, then, 11 months later, administering a second dose of the 18F-labeled tracer to the patient and imaging the patient on a PET/CT scanner to obtain a second PET scan image of the patient, and comparing the first and second images, wherein increased 18F-labeled tracer accumulation in the second image relative to the first image indicates location of recurrent and metastatic disease (Abstract; p 257, left col; and Fig. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate method of Husarik into the method of Nanni and administer a second dose of the [18F]-FACBC to the patient and image the patient on a PET/CT scanner to obtain a second PET scan image of the patient 11 months after obtaining the first PET scan image during the method of Nanni, and compare the first and second images.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because the combined method would provide the advantage of staging and restaging the recurrent and metastatic prostate tumors in the patient, as suggested by Husarik.
 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nanni et al. (from IDS; 2014 Clin. Genitourin. Cancer 12: 106-110; “Nanni”) in view of Husarik et al. (from IDS; 2008 Eur. J. Nucl. Med. Mol. Imaging 35: 253-263; “Husarik”), as applied to claims 19, 22, 23, 25 – 27, and 32 above, and further in view of Schuster et al. (from IDS; 2011 Radiology 259; 852-861; “Schuster”).
The teachings of Nanni and Husarik are discussed in the above 103 rejection. 
Although Nanni in view of Husarik teach a method of detecting recurrent and metastatic prostate tumors in a patient by administering [18F]-FACBC to the patient and imaging the patient on a PET/CT scanner 3 minutes after [18F]-FACBC injection, they do not explicitly exemplify an alternative time to begin imaging the patient after [18F]-FACBC injection, e.g., 4 minutes after [18F]-FACBC injection.
Schuster teaches a method of detecting recurrent and metastatic prostate tumors in a patient, the method comprising administering [18F]-FACBC to the patient and acquiring a PET scan image of the patient (Abstract; and p 854, left col).  There is a 3-minute delay between administering [18F]-FACBC and acquiring a PET scan image to allow for blood pool clearance (p 854, left col).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the time delay between administering [18F]-FACBC to the patient and imaging the patient on a PET/CT scanner during the method of Nanni in view of Husarik.  The time delay between the administering and imaging steps in the method of Nanni in view of Husarik is clearly a results effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal time delay needed to achieve the desired results.  As noted in Schuster, a time delay is needed to allow for blood pool clearance.  As blood pool clearance rates may vary based on patient health and age, one of ordinary skill would adjust the time delay in order to achieve the desired amount of clearance from the blood pool in the patient.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the time delay would have been obvious at the time of applicant’s invention.  It is established that merely selecting proportions and ranges is not patentable absent a showing of criticality.  In re Becket, 22 USPQ 33; In re Russell, 169 USPQ 426.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nanni et al. (from IDS; 2014 Clin. Genitourin. Cancer 12: 106-110; “Nanni”) in view of Husarik et al. (2008 Eur. J. Nucl. Med. Mol. Imaging 35: 253-263; “Husarik”), as applied to claims 19, 22, 23, 25 – 27, and 32 above, and further in view of Schuster et al. (from IDS; 2007 J. Nucl. Med. 48: 56-63; “Schuster-2”).
The teachings of Nanni and Husarik are discussed in the above 103 rejections. 
Although Nanni in view of Husarik teach a method of detecting recurrent and metastatic prostate tumors in a patient by intravenously injecting 370 MBq [18F]-FACBC to the patient and imaging the patient on a PET/CT scanner, Nanni and Husarik do not explicitly exemplify how the [18F]-FACBC is injected, e.g., over a time period of about 1-2 minutes.
Schuster-2 teaches a method of detecting recurrent and metastatic prostate tumors in a patient, the method comprising intravenously injecting 300-410 MBq [18F]-FACBC to the patient over 1-2 minutes and acquiring a PET scan image of the patient (Abstract; and p 57, left col under ‘PET imaging protocol’).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to intravenously inject the 370 MBq [18F]-FACBC to the patient over 1-2 minutes during the method of Nanni in view of Husarik.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because intravenous injection over 1-2 minutes is a routine and conventional way to deliver 300-410 MBq [18F]-FACBC dosages to a patient, as suggested by Schuster-2.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nanni et al. (from IDS; 2014 Clin. Genitourin. Cancer 12: 106-110; “Nanni”) in view of Husarik et al. (2008 Eur. J. Nucl. Med. Mol. Imaging 35: 253-263; “Husarik”), as applied to claims 19, 22, 23, 25 – 27, and 32 above, and further in view of Boellaard et al. (from IDS; 2010 Eur. J. Nucl. Med. Mol. Imaging 37: 181-200; “Boellaard”).  
The teachings of Nanni and Husarik are discussed in the above 103 rejections.  
Although Nanni in view of Husarik teach imaging via a PET scanner, Nanni and Husarik do not explicitly state the PET scanning direction, e.g., from feet to head, or that the scanning starts at a proximal thigh of the patient, or the number of bed positions or the scanning time per bed position during the imaging.
Boellaard reviews protocol considerations for combined PET/CT imaging using an 18F-labeled tracer (Title; Abstract; p 183-184).  A ‘whole-body’ scan trajectory covers the part of the body from the mid-femora to the external auditory meatus and in that direction as bladder activity increases during the scan (p 187, right col, last bullet point).  Intense bladder or ureter activity concentration can impair the interpretation of lesions in the pelvis and retroperitoneum (p 187, right col, third bullet point).  Scan durations are usually fixed at 5 minutes per bed position (p 188, left col, last bullet point).  However, higher 18F-labeled tracer activity can be administered to reduce the duration of the scan (p 188, right col).  For obese patients, an increase in scanning time (time per bed position) rather than increase in 18F-labeled tracer activity is recommend to improve image quality (p 188, right col, sixth bullet point).  Furthermore, the scanning duration for each bed position can be set separately and reduced by up to 50% for bed positions outside the thorax and abdomen (i.e. at the level of the head, neck, and legs, as attenuation is less).  Boellaard notes that the radiation dose with PET/CT or PET is the combination of the radiation exposure caused by the radiopharmaceutical and the CT study (or the external transmission sources) (p 186, right col).  Especially for children but also for adults it is of importance to optimize the radiation exposure with respect to the diagnostic question (p 186, right col).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the particular protocol considerations for combined PET/CT imaging of Boellaard into the method of Nanni in view of Husarik and scan the patient from the mid-femora to the external auditory meatus and in that direction.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because scanning in such a direction would provide the advantage of minimizing artifacts from bladder or ureter activity concentration, which increases during the scan and can impair the interpretation of lesions, as suggested by Boellaard.   
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the particular protocol considerations for combined PET/CT imaging of Boellaard into the method of Nanni in view of Husarik and begin scanning at the mid-femora at 5 minutes per bed position and reduce the scanning by up to 50% (i.e., 2.5 minutes) per bed position outside the abdomen to the external auditory meatus.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because such scanning durations and bed positions are routine and conventional in the art for combined PET/CT imaging, as suggested by Boellaard.  Furthermore, the scanning duration and number of bed positions is clearly a results effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal scanning duration and number of bed positions needed to achieve the desired results.  As suggested in Boellaard, the scanning duration and number of bed positions can be altered based on the amount of 18F-labeled tracer administered and the patient weight and age to improve image quality and optimize the radiation exposure to the patient with respect to the diagnostic question.  Thus, one of ordinary skill would adjust the scanning duration and number of bed positions in order to achieve the desired image quality yet minimize radiation exposure to the patient.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the scanning duration and number of bed positions would have been obvious before the effective filing date of the claimed invention.  It is established that merely selecting proportions and ranges is not patentable absent a showing of criticality.  In re Becket, 22 USPQ 33; In re Russell, 169 USPQ 426., 

Comments/Notes

Note that limiting the claimed subject population to subjects that have not had water for at least 4 hours prior to administration of 18F-FACBC may help to advance prosecution of this application.  
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618